
	
		II
		112th CONGRESS
		2d Session
		S. 3584
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Pryor (for himself
			 and Mr. Moran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To reauthorize the National Integrated Drought
		  Information System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Drought Information Act of
			 2012.
		2.Reauthorization
			 of National Integrated Drought Information System
			(a)System
			 amendmentsSection 3 of the
			 National Integrated Drought Information System Act of 2006 (15 U.S.C. 313d) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 and continue to support after establish;
			 and
					(B)by inserting
			 before the period at the end the following: to better inform and provide
			 for more timely decisionmaking to reduce drought related impacts and
			 costs; and
					(2)by striking
			 subsection (b) and inserting the following:
					
						(b)System
				functionsThe National
				Integrated Drought Information System shall—
							(1)provide an effective drought early warning
				system that—
								(A)collects and integrates information on the
				key indicators of drought in order to make usable, reliable, and timely
				forecasts of drought, including assessments of the severity of drought
				conditions and impacts; and
								(B)provides such information, forecasts, and
				assessments on both national and regional levels;
								(2)communicate drought forecasts, drought
				conditions, and drought impacts on an ongoing basis to—
								(A)decisionmakers at the Federal, regional,
				State, tribal, and local levels of government;
								(B)the private
				sector; and
								(C)the public;
								(3)provide timely data, information, and
				products that reflect local, regional, and State differences in drought
				conditions;
							(4)coordinate, and integrate as practicable,
				Federal research in support of a drought early warning system;
							(5)build upon existing forecasting and
				assessment programs and partnerships, such as partnerships with—
								(A)the Regional Integrated Sciences and
				Assessments program of the National Oceanic and Atmospheric
				Administration;
								(B)Cooperative Extension System offices of the
				Department of Agriculture;
								(C)the National Institute of Food and
				Agriculture;
								(D)the Office of the Chief Economist of the
				Department of Agriculture;
								(E)the Farm Service
				Agency; and
								(F)other Federal
				agencies or departments that monitor and disseminate weather and climate
				information; and
								(6)continue ongoing
				research activities related to drought, including research activities relating
				to length, severity, and impacts of drought and the role of extreme weather
				events and climate variability in
				drought.
							.
				(b)Authorization of
			 appropriationsSection 4 of
			 such Act (15 U.S.C. 313d note) is amended—
				(1)in paragraph (5), by striking
			 and at the end;
				(2)in paragraph (6), by striking the period at
			 the end and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(7)$14,500,000 for
				each of fiscal years 2013 through
				2017.
						.
				(c)Report
				(1)In
			 generalNot later than 540
			 days after the date of the enactment of this Act, the Under Secretary of
			 Commerce for Oceans and Atmosphere shall submit to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Science, Space,
			 and Technology of the House of Representatives a report on the National
			 Integrated Drought Information System.
				(2)ContentsThe report required by paragraph (1) shall
			 include the following:
					(A)An assessment of the implementation of the
			 National Integrated Drought Information System, including an assessment of how
			 the information, forecasts, and assessments produced by such system are
			 utilized in drought policy planning and response activities.
					(B)Specific plans for
			 continued development of the system, including future milestones.
					(C)An identification
			 of research, monitoring, and forecasting needs to enhance the predictive
			 capability of—
						(i)drought early
			 warnings;
						(ii)the
			 length and severity of droughts; and
						(iii)the contribution
			 of weather events to reducing the severity or ending drought conditions.
						(D)A list of persons
			 in the private sector with whom the Under Secretary collaborates to implement
			 the National Integrated Drought Information System.
					(E)A description of
			 the outreach activities conducted by the Under Secretary regarding the National
			 Integrated Drought Information System.
					(3)ConsultationIn
			 developing the report required by paragraph (1), the Under Secretary shall
			 consult with relevant Federal, regional, State, tribal, and local government
			 agencies, research institutions, and the private sector.
				
